Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 8/13/2020.

	The status of the claims is as follows:
		Claims 17-18 have been cancelled; and
		Claims 1-16 and 19-23 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The applicant’s information disclosure statement dated 8/13/2020 has been considered and a copy has been placed in the file.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakawa et al. (2016/0145927 A1).
1, 10, 11, 14, 19, and 23]; the receiving portion (32) protrudes towards the deformation portion (80) in a stepwise/inclined manner towards the pressure sensitive detection member (31) having an angle between 90-180 degrees (see figure below) [Claims 2 and 3]; the deformation portion (8) covers the pressure sensitive detection member and facing an upper surface of the inclined surface with the pressure sensitive detection member arranged at a position away from a center line (see figure below) [Claims 4, 5, 12, and 20]; the receiving surface (32) has a third surface to receive the detection member (31) [Claim 6] with the first and second receiving surfaces forming a concave surface facing (see figure below) [Claims 7, 15, and 21] and arranged along the center line passing through the base portion (35) (see figure below) [Claims 8, 13, 16, and 22] and the detection member and the concave surface are unevenly provided in the cover member (see figure below) [Claim 9].


    PNG
    media_image1.png
    677
    681
    media_image1.png
    Greyscale

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634